Citation Nr: 0941001	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1962 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in October 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  


FINDINGS OF FACT

1. A low back disability was not affirmatively shown to have 
been present in service and the current low back disability, 
first documented after service, has not been shown to relate 
to an injury or disease of service origin.

2. As the Veteran did not serve 90 days or more of active 
service after December 31, 1946, the presumption of service 
connection for degenerative joint disease, if manifested to a 
compensable degree within one year of discharge from service 
under38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309, is not 
applicable. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2005, March 2006 and May 
2006 regarding the Veteran's claim for service connection for 
a low back disability.  In the letters, the Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included, in general, the 
provisions for disability ratings and for the effective date 
of the claim, that is, the date of receipt of the claim.

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case dated in February 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and records from the Social 
Security Administration.  

The record does not indicate that the current low back 
disability may be associated with the Veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology, including as gleaned from the 
lay statements of record, since service or other possible 
association with service.  For these reasons, a VA medical 
opinion on the questions of direct service connection or on 
aggravation is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including spondylosis, and 
degenerative joint disease, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for a low back disability.  On 
separation examination in June 1962, the spine was evaluated 
as normal.  

In a statement received in July 2005 and in subsequent 
statements, the Veteran claimed that he injured his back 
during boot camp in service, when he lifted heavy beef and 
almost fell to the floor.  He felt his lower back snap and 
had radiating pain inside both legs.  The Veteran argues he 
was not allowed to see a doctor during service for his low 
back pain.  He indicated that he had experienced low back 
pain since service.

Medical records associated with Social Security 
Administration determination, show that beginning in 
September 1992, the Veteran complained of back pain and 
spasm.  

VA medical records from May 2000 to October 2006, are replete 
with treatment for back pain.  In May 2000, the records first 
show that the Veteran complained of chronic back pain with 
arthritis.  The examiner indicated the Veteran had a long 
history of slowly progressive low back pain of unknown cause.  
X-ray in August 2000, shows hypertrophic changes at L4-5.  An 
August 2000 clinical record indicated that there was no 
history of specific trauma to the spine.  In September 2000, 
the records indicated x-ray evidence of degenerative disc 
disease and degenerative joint disease at L4-5.  In June 
2001, the assessment was back pain, paraspinal muscle spasm.  
In October 2001, the Veteran attributed his back pain to 
years of working in heavy labor.  The report indicated that 
he had been a carpenter for 20 to 25 years, and had been 
disabled since 1993.  X-ray findings in January 2004, were 
compatible with degenerative disk disease.  In August 2004, 
the Veteran indicated that since 1983, his low back pain had 
been bothersome.  In June 2006, the assessment was mechanical 
back pain, with degenerative disk disease, scoliosis and 
kyphosis.  The examiner indicated the Veteran had back pain 
since the age of eighteen when he caught a falling object.  

Lay statements from friends, former spouse, associates and 
former employer, dated in April 2006, show the Veteran has 
experienced back pain.  The Veteran's former spouse noted the 
Veteran told her he injured his back in service.  The 
Veteran's childhood friend, G. Gregory, indicated the Veteran 
came home from boot camp with a back injury.  

In March 2007, the Veteran argued that his post-service 
construction work exacerbated the back pain he incurred in 
service.  

Analysis

On the basis of the service treatment records, a low back 
disability was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. § 
1131 and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document a low 
back disability, the Veteran is competent to describe 
symptoms of an injury, which he did in July 2005, when he 
indicated back pain from a lifting injury in service.  As the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a low 
back disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, the records first show back pain in September 
1992.  The absence of symptoms of a low back disability from 
June 1962 to September 1992, a period of over thirty years, 
interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

The absence of symptoms of a low back disability constitutes 
negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.).  Here, the evidence of continuity fails not 
because of the lack of medical documentation.  Rather the 
assertions of continuity are not credible and less probative 
than the negative evidence of record prior to 1992.  Indeed, 
the Veteran's separation examination in June 1962 was 
negative for any low back abnormality.  The Veteran's silence 
as to a back disability, when otherwise affirmatively 
speaking of his health, including his medical history, 
constitutes negative evidence.  Moreover, he failed to raise 
a claim until July 2005, over 40 years after separation.  If 
he had been experiencing low back symptomatology continuously 
since service, it is reasonable to expect that he would have 
filed a claim much sooner.  Additionally, the records of 
treatment beginning in 1992 do not reflect a reported history 
of in-service injury.  Indeed, one report expressly noted the 
absence of a history of traumatic injury.  In another, the 
Veteran indicated his onset of pain as 1983.  In another 
report, he attributed his back pain to his post-service 
occupation.  Overall, then, there is enough inconsistency in 
such statements to diminish the credibility of the claim.  
For all of these reasons, the record fails to establish 
continuity of symptomatology, either through the documented 
medical records or through the Veteran's own statements.

Regarding other lay statements of record, some reflect 
observations of the Veteran's history of low back pain.  Lay 
persons are competent to report observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the statements 
of those who have observed the Veteran's back pain must be 
considered here.  However, such statements are not specific 
enough to demonstrate continuity of symptomatology dating 
back to active service.  Indeed, while G. Gregory stated that 
the Veteran returned from boot camp with an injury, he did 
not include any information as to observable back pain at or 
around the time of discharge from which to base such 
conclusion.  Rather, he stated that he observed the Veteran 
to suffer back pain while hunting and fishing (at unspecified 
point in time), and working together in the 1980s (long after 
discharge, and after the Veteran had engaged in years of 
heavy post-service labor).  He adds "as the years have 
passed, (the Veteran's) activities have declined, because of 
his hurting back."  However, viewing this evidence in the 
context of the record as a whole, which includes the 
Veteran's lack of treatment for several decades after 
discharge and his self-report of back problems beginning in 
1983, such statement at most supports only a limited history 
of back problems, rather than demonstrating continuity dating 
back to 1962.  The other lay statements similarly fail to 
demonstrate such continuity.  

Specifically regarding a statement from the Veteran's former 
wife, who asserted that the Veteran told her of an in-service 
back injury, this is not found to be highly credible in light 
of the Veteran's failure to likewise report such history to 
his medical examiners.  

As the Veteran did not serve 90 days or more of active 
service after December 31, 1946, the presumption of service 
connection for degenerative joint disease, if manifested to a 
compensable degree within one year of discharge from service 
under38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309, is not 
applicable. 

The Veteran himself believes his current low back disability 
is causally related to active service.  Although he is 
competent to describe symptoms of low back pain, which he can 
observe, he has no special medical expertise to provide a 
diagnosis of a low back disability derived from an in-service 
disease or injury, which requires the application of medical 
expertise to the facts presented, which includes the 
Veteran's history and symptomatology.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007, noting general 
competence of lay persons to testify as to symptoms, but not 
a medical diagnosis and noting by example the competence of 
lay testimony with regard to a broken leg, but not a form of 
cancer).

For this reason, the Board determines that a low back 
disability derived from an in-service disease or injury are 
not simple medical conditions that a lay person is competent 
to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

To the extent that lay statements and the Veteran's 
statements and testimony are offered as proof of the 
diagnosis of a low back disability or that the current low 
back disability is due to an in-service disease or injury, as 
a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to 
offer a medical diagnosis of a low back disability or 
establish that the current low back disability is derived 
from an in-service disease or injury.  For this reason, the 
Board rejects the Veteran's statements as favorable evidence 
on the questions of either a current diagnosis of a low back 
disability or that the current low back disability is related 
to service.  

To the extent the record contains a history of back pain 
since the age of eighteen when the Veteran caught a falling 
object, at the time he was in service, noted in June 2006 by 
VA health-care professional, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  For this reason, the Board 
rejects the recorded history of low back pain since the age 
of 18 as competent medical evidence that the Veteran has a 
low back disability since service.  It is further noted that 
such history was not consistently reported by the Veteran and 
was essentially contradicted by other reports of record.

The medical evidence consists of VA records from 2000 to 
2006, which on multiple occasions document back pain.  X-rays 
in September 2000 and January 2004 show degenerative disc 
disease and degenerative joint disease at L4-5.  Assessments 
include back pain, paraspinal muscle spasm, scoliosis and 
kyphosis.  

While the medical evidence shows a current low back 
disability, there is no competent medical evidence that 
associates a low back disability to an injury, disease, or 
event of service origin.  

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303 (b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


